Rowell, C. J.
The only questions made relate to the set-off pleaded to the claimant’s demand. The appellant and the claimant’s wife are the children and sole heirs of the intestate.
The appellant’s testimony tended to show that in 1897 the claimant, as the intestate’s agent, sold a farm of hers for $3,500 and received the price in money, and this is the matter of set-off. The claimant contended in rebuttal that he fully *404accounted for the money to the intestate, and claimed, as it seems from the exceptions, that he paid a thousand dollars of it to his wife at the intestate’s request; and as tending to prove that, he offered in evidence part of a paper writing, signed by the intestate and dated June 12, 1899, which stated that she'had settled with her son and given him towards his share $1,000 of her estate, which she called an advancement, and that, “to malee it equal,” she thereby gave to her daughter the sum of a thousand dollars. The testimony was admitted, to which the appellant excepted, for that it was allowing the intestate’s declarations to be shown as to money given to another person not a party to this suit. But the paper was clearly admissible, as it tended to show, in connection with the other testimony in the case, that the thousand dollars therein referred to as given to the defendant’s wife was a part of the farm1 money, and the court left it to the jury to say on the whole evidence whether it was or not, and whether it was actually delivered to her, to! which the appellant did not except.
The appellant requested the court to charge that if it was found that the claimant received the farm money as the intestate’s agent, the burden was on him to show that the intestate was fully informed of the amount received, and to establish that he fully accounted for and paid over to her the whole of it. The court charged that if the money was shown into the claimant’s hands, the burden was on him to account for it as having been paid to the intestate or disposed of in accordance with her directions. This was a substantial compliatice with the law of the subject.

Judgment affirmed. Let a certificate go dozm.